UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2357



SAID MICHAEL LEONARD SAETTA,

                                              Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
1517-AMD, CA-95-1518-AMD)


Submitted:   April 17, 1997                 Decided:   April 24, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Said Michael Leonard Saetta, Appellant Pro Se. Claire S. Hoffman,
SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Saetta appeals the district court's order dismissing

his claims for social security benefits for failure to exhaust ad-

ministrative remedies. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Saetta v. Chater, Nos.
CA-95-1517-AMD; CA-95-1518-AMD (D. Md. Aug. 27, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2